DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-20 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the claims in this application have been allowed because the prior art of record does not disclose or render obvious the assembly for moving a fluid of claim 1, the driven assembly of claim 7 or the pressure support system of claim 9.
The closest prior art reference is Kuriger (US 20190134329). Kuriger teaches a driven assembly comprising a housing, a first shaft member (Fig. 1: 29b), a stator assembly, a driven assembly, a second shaft member with a cylindrical cavity defined therein which extends inward from the first end, a magnetic ring, a bearing system disposed between the first shaft member and the second shaft member as best seen in figure 1. 
However, as currently amended and persuasively argued in Applicant’s remarks (see pages 9-10 of the remarks filed 2/8/22) Kuriger does not teach a cylindrical cavity defined within the second shaft member which extends inward from the first end along and does not extend within the second or a bearing system disposed between the second end of the first shaft member and the first end of the second shaft member such that the driven assembly is rotatably coupled to the housing via the first shaft member at the second end of the first shaft member. 
. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARGARET M LUARCA whose telephone number is (303)297-4312. The examiner can normally be reached 6:00 am - 3:00 pm MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Yao can be reached on 571-272-1224. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARGARET M LUARCA/Primary Examiner, Art Unit 3785